t c memo united_states tax_court charles brodman and teresa brodman petitioners v commissioner of internal revenue respondent docket no 16598-02l filed date jerry arthur jewett for petitioners michelle m lippert for respondent memorandum opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether there was an abuse_of_discretion in a determination that collection action could proceed and whether the court should impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in carey ohio at the time they filed their petition petitioners timely filed form sec_1040 u s individual income_tax returns for and reporting income received in the amounts of dollar_figure dollar_figure and dollar_figure respectively on the form_1040 for petitioners inserted above their signatures a reference to signing the return under duress on date respondent sent to petitioners a notice_of_deficiency determining deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively and penalties under sec_6662 for each of those years petitioners did not file a petition in response to the notice_of_deficiency in their petition in this case they acknowledge receipt of the notice_of_deficiency but claim that it was not valid because it was not signed by the secretary_of_the_treasury or his authorized delegate and the person who signed the ‘notice of deficiency’ did not have authority to do so because no delegation_order exists which authorizes that person to sign notices of deficiency for the secretary_of_the_treasury after petitioners defaulted on the date notice_of_deficiency assessments of accuracy-related_penalties and additional income_tax liabilities were made erroneously claimed earned_income credits were reversed on petitioners’ accounts for the years in issue a final notice - notice_of_intent_to_levy and notice of your right to a hearing was sent to petitioners on date a notice_of_federal_tax_lien was filed with the wyandot county recorder on date and a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 was sent to petitioners on date petitioners received the notices sent on date and date marked them refused for fraud and returned them to the internal_revenue_service irs with instructions that they be filed as a permanent part of petitioners’ records on date petitioners filed a request for a collection_due_process_hearing in their request petitioners demanded a variety of forms including a form 23c a form 17-a a delegation_order of the revenue_agent who sent the notice_of_levy and demanded the law that makes us liable for income taxes among other things petitioners demanded provide the documents from the internal_revenue_code the code_of_federal_regulations united_states statutes at large or public law that supports the irs contention that a or 1040a is a type of tax i demand that you send me the proof that i am a virgin island resident see your tc-150 coding of me as per your manual please send me a copy of the court order to seize confiscate or take my money as per fair debit collection act send the regulations listing the taxable activity which is the bases for thi sec_1058 letter provide me with a copy of the letter in which the district_director ordered me to keep records per sec_6001 and what type of books_and_records to keep see us vs mercer sixth circuit district_court cincinnati ohio form_6809 civil penalty report please send me the logo the the bureau of alcohol_tobacco_and_firearms or the secret service should be using on their correspondence to us in title u s c chapter_3 subtitle - organization does not list these organizations as being part of the department of the treasury title_26 of the internal_revenue_code is literally the repealed national prohibition act which was repealed in and classified to title_26 in as the internal_revenue_code_of_1939 which is evidenced by usc do you have any evidence that we are subject_to the national prohibition if so please disclose now send us a copy of any dummy returns or substitute for return that have been created by the irs pertaining to us exhibit refs omitted petitioners’ request for a hearing continued with frivolous arguments and included the following paragraph as honest citizens of ohio state we desire to comply with any and all laws that compel us to action we are willing to file any and every form or return that we are required_by_law to file we desire to pay every penny of tax that we are required_by_law to pay we have no desire to obstruct or hamper any valid government agency or function just send us the law making us liable for paying income_tax on date jerry arthur jewett mr jewett executed a power_of_attorney form_2848 power_of_attorney and declaration of representative on date mr jewett sent to the irs appeals_office a letter incorporating and adding to petitioners’ frivolous arguments and asserting the individual or individuals named above are not persons or a person liable for the income_tax or required to file a form_1040 by virtue of non- residence in or lack of income earned within or effectively connected to any u_s_territory possession and or enclave deriving authority from article i sec_2 cl or article sec_3 cl of the constitution of the united_states the individual or individuals named herein are natural born citizens of one of the republic states under the constitution and law although the pages of the letter were unnumbered it consisted of pages of tax_protester boilerplate a hearing pursuant to petitioners’ request was conducted on date with a court reporter present a transcript of the proceedings was made at the hearing mr jewett repeated his frivolous arguments among other things mr jewett argued mr jewett so the only case which addresses the issue of wages not being income and a tax an individual is not a taxpayer within the meaning of the internal_revenue_code is the john cheek case and it supports the position of my clients hearing officer kane i’m not familiar with that case it sounds like the supreme court said a technicality instructions weren’t given to the jury properly it didn’t say that that position was was based on law and a solid position i’m not familiar with that but there are dozens of court cases where these arguments have been presented and i’m not aware of any of them that have been successful mr jewett well the supreme court is the ultimate arbiter and when the supreme court tells us something i tend to believe it they’re the only they’re the only court whose word is final hearing officer kane but it didn’t tell us what you’re saying it told us at least if i heard you correctly mr jewett it said that that belief is an absolute it is a defense to a charge of failing to file a return and my clients rely on that you know my clients subsequently filed for these year sec_1040x’s in which they indicated that that they actually didn’t have any income they had zero income for federal_income_tax purposes now the reasons why are extensive and they have been dealt with in the paperwork that i’ve given you so i’m not going to go into that the appeals officer provided to petitioners literal transcripts of their account on date a copy of form_4340 certificate of assessments payments and other specified matters was sent to petitioners on date a notice_of_determination concerning collection action s under sec_6320 and or was sent to petitioners the notice indicated the frivolous nature of petitioners’ arguments and stated it has been determined that the lien filing and proposed levy action are sustained the internal_revenue_service has complied with code and procedural requirements in collecting the tax in the petition in this case signed by mr jewett petitioners again challenge the authority of the officers issuing the notice_of_deficiency the notice_of_intent_to_levy and the notice of lien and the procedures by which the appeals officer verified the validity of the assessment claim that they were entitled to challenge the underlying liabilities because they received no valid notice_of_deficiency and assert that no provision of the internal_revenue_code makes them liable for the income_tax and penalties determined in the statutory notice the same arguments were repeated in petitioners’ trial memorandum signed by mr jewett and filed with the court on date mr jewett and counsel for respondent placed a conference telephone call to the court in one of the essentially identical cases on the cleveland ohio date calendar in which mr jewett represented taxpayers the conference telephone call concerned the desire of the taxpayers in one of mr jewett’s cases to withdraw him as counsel and to work with the irs in attempting to resolve their tax_liability during the conference telephone call the court advised three of those cases were submitted fully stipulated and are in the same posture as this case james benson and melanie a dunham docket no 7029-02l gregory r brown docket no 8368-02l harold v and imogene n pahl docket no 11572-02l mr jewett that upon review of his trial memoranda it appeared that he was making arguments that had led to penalties under sec_6673 against many taxpayers and that penalties had recently been affirmed by the court_of_appeals for the sixth circuit to which this case is appealable see eg hauck v commissioner tcmemo_2002_184 affd 64_fedappx_492 6th cir dollar_figure penalty affirmed the court also cited to mr jewett the cases of 118_tc_365 affd 329_f3d_1224 11th cir 119_tc_285 edwards v commissioner tcmemo_2003_149 in which awards were made under sec_6673 against the taxpayers’ counsel in addition to penalties against the taxpayers in cases where frivolous arguments were made the court also referred to everman v commissioner tcmemo_2003_137 in which mr jewett was counsel of record and his arguments about delegation of authority were rejected when this case was called from the calendar on date mr jewett acknowledged the court’s warning to him stated that his clients had been apprised of the court’s position and asserted that his clients nonetheless wished to pursue the arguments that the court had identified as frivolous mr jewett stated that he had not had time to read the cases cited to him by the court discussion all of the arguments that petitioners have presented in this case in one form or another have been rejected in prior cases those arguments dealing with the taxability of their income are irrelevant in any event because they received the statutory_notice_of_deficiency for and petitioners were not entitled to challenge their underlying tax_liability at the hearing conducted under sec_6330 sec_6330 they did not raise any bona_fide issues or collection alternatives at the hearing and they have not raised any genuine issues in this case there was no abuse_of_discretion with respect to the determination that collection should proceed numerous cases establish that no particular form of verification is required that no particular document need be provided to taxpayers at a hearing conducted under sec_6330 and that form_4340 provided to the taxpayers after the hearing satisfies the requirements of sec_6330 see eg roberts v commissioner supra 118_tc_162 hauck v commissioner supra kuglin v commissioner tcmemo_2002_51 scores of cases have disposed of claims indistinguishable from petitioners’ claims by summary_judgment with imposition of a penalty under sec_6673 see eg roberts v commissioner supra hill v commissioner tcmemo_2003_144 holguin v commissioner tcmemo_2003_125 hodgson v commissioner tcmemo_2003_122 bourbeau v commissioner tcmemo_2003_117 williams v commissioner tcmemo_2003_83 kaye v commissioner tcmemo_2003_74 smith v commissioner tcmemo_2003_45 eiselstein v commissioner tcmemo_2003_22 gunselman v commissioner tcmemo_2003_ young v commissioner tcmemo_2003_6 tornichio v commissioner t c land v commissioner tcmemo_2002_263 perry v commissioner tcmemo_2002_165 smeton v commissioner tcmemo_2002_140 newman v commissioner tcmemo_2002_135 coleman v commissioner tcmemo_2002_132 williams v commissioner tcmemo_2002_111 weishan v commissioner tcmemo_2002_88 affd 66_fedappx_113 9th cir in some such cases penalties have been imposed by the court sua sponte see eg robinson v commissioner tcmemo_2003_77 keene v commissioner tcmemo_2002_277 schmith v commissioner tcmemo_2002_252 schroeder v commissioner tcmemo_2002_190 sec_6673 provides procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6673 is a penalty provision intended to deter and penalize frivolous claims and petitions cf 102_tc_596 the purpose is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate takaba v commissioner supra pincite in this case respondent did not move for summary_judgment or for a penalty and the case was submitted fully stipulated petitioners were specifically warned here and taxpayers and their counsel were warned in 115_tc_576 and by the numerous subsequent cases of the likelihood of a penalty under sec_6673 if they abused the protections afforded by sec_6320 and sec_6330 petitioners in this case should be treated the same as taxpayers similarly situated they should not be treated the same as taxpayers who abandon frivolous arguments before trial the court takes judicial_notice that in three other cases on the cleveland calendar in which mr jewett represented the taxpayers in presenting frivolous claims in the petition the taxpayers did not pursue those claims at the time of trial in two of those cases disposition was prior to trial by agreement of the parties in a third case mentioned above mr jewett was withdrawn as counsel the taxpayers who continue to pursue those claims are not entitled to a free ride we conclude that a penalty of dollar_figure against petitioners should be awarded to the united_states in this case it is particularly egregious for taxpayers to be aided in pursuing frivolous claims by attorneys trained in the law a frivolous claim is one that is contrary to established law and unsupported by a meritorious argument for change in the law see eg 115_tc_523 cf 99_tc_533 attorneys who practice in this court are bound by the aba model rules of professional conduct model rules rule a rule of the model rules states in part a lawyer shall not bring or defend a proceeding or assert or controvert an issue therein unless there is a basis in law and fact for doing so that is not frivolous which includes a good_faith argument for an extension modification or reversal of existing law sec_6673 provides in part as follow counsel’s liability for excessive costs -- whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct rule b provides b effect of signature the signature of counsel or a party constitutes a certificate by the signer that the signer has read the pleading s that to the best of the signer’s knowledge information and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good_faith argument for the extension modification or reversal of existing law and that it is not interposed for any improper purpose such as to harass or to cause unnecessary delay or needless increase in the cost of litigation the signature of counsel also constitutes a representation by counsel that counsel is authorized to represent the party or parties on whose behalf the pleading is filed if a pleading is signed in violation of this rule the court upon motion or upon its own initiative may impose upon the person who signed it a represented party or both an appropriate sanction which may include an order to pay to the other party or parties the amount of the reasonable expenses_incurred because of the filing of the pleading including reasonable counsel’s fees petitioners’ counsel here did not cite at any time the law applicable to the stipulated facts of this case he failed even to read the cases cited to him by the court before he submitted the case in recent cases counsel for a taxpayer has been ordered to pay the fees and costs of respondent’s counsel incurred in responding to frivolous arguments see takaba v commissioner t c pincite edwards v commissioner tcmemo_2003_149 it seems particularly appropriate that counsel should bear costs when his clients have been penalized cf 289_f3d_452 7th cir affg 116_tc_111 in edwards v commissioner tcmemo_2002_ we explained all litigants especially members of the bar who have received training in law and professional responsibility are expected to read the cases cited for the court to assure that those cases remain current and to advance only those legal arguments that are warranted by existing law by nonfrivolous argument for its extension modification or reversal or by the establishment of new law see eg fed r civ p b 791_f2d_68 7th cir the purpose of sec_6673 and sec_6702 like the purpose of rule sec_11 and sec_38 and of sec of u s c is to induce litigants to conform their behavior to the governing rules regardless of their subjective beliefs groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments mr jewett asserted when the case was submitted that he is proceeding in good_faith his failure to consult or address the established law renders his assertion untenable unlike counsel in takaba v commissioner supra and in edwards v commissioner tcmemo_2003_149 however he did not extend these proceedings by meaningless motions and other delays perhaps that is why respondent did not request a penalty in this case determining the amount of excessive costs in this case would require further proceedings and would add to the delays already caused by the frivolous arguments asserted by petitioners and mr jewett other grounds for sanctions might also be considered cf matthews v commissioner tcmemo_1995_577 affd without published opinion 106_f3d_386 3d cir leach v commissioner tcmemo_1993_215 see generally 501_us_32 307_f3d_501 6th cir we have decided not to extend these proceedings for the purpose of imposing further sanctions but mr jewett and other counsel are reminded of the consequences to them if they repeat or persist in similar claims in the future see also 756_f2d_38 6th cir affg tcmemo_1983_473 to reflect the foregoing decision will be entered for respondent
